Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT

                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 1:19-cv-24755-RS

  PHILLIP WILLIAMS, et al., individually and on
  behalf of a class of similarly situated individuals,

          Plaintiffs,

  v.

  BURGER KING CORPORATION,
   a Florida corporation,

          Defendant.


        DEFENDANT BURGER KING CORPORATION’S REPLY MEMORANDUM IN
          SUPPORT OF ITS MOTIONS TO (1) DISMISS PLAINTIFFS’ COMPLAINT
       PURSUANT TO FED. R. CIV. P. 12(B)(6); AND (2) DENY CLASS CERTIFICATION
                 PURSUANT TO FED. R. CIV. P. 23(C)(1)(A) & (D)(1)(D)

          Defendant Burger King Corporation (“BKC”) respectfully submits this reply in support of
  its motions to dismiss Plaintiffs’ First Amended Complaint (“FAC,” Dkt. No. 24) pursuant to Rule
  12(b)(6), or to disallow their class claims pursuant to Rules 23(c)(1)(A) and (d)(1)(D).
          I.      INTRODUCTION
          For Plaintiffs to survive BKC’s motion to dismiss their breach of contract claim, they must,
  but cannot, demonstrate that the advertising tagline “100% Whopper®, 0% beef”—in its full
  context—amounted to a “clear, definite, and explicit” promise that Burger King® restaurants
  would cook Impossible™ Whopper® patties entirely separately from beef and chicken. For
  Plaintiffs to survive BKC’s motion to dismiss their consumer fraud and unjust enrichment claims,
  they must, but cannot, demonstrate that they have pleaded “a probability that a significant portion
  of the general consuming public,” not a subset of vegans and vegetarians—could reasonably have
  been “misled” by that same tagline, in its full context, into expecting an entirely separate cooking
  method even if they did not request one. Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016).
  Plaintiffs’ opposition brief (“Pl. Opp.” Dkt. No. 32) does not help them carry either burden, and
  the Court therefore should dismiss Plaintiffs’ claims without further leave to amend.


                                                    1
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 2 of 12



          BKC stresses that context for the “100% Whopper, 0% beef” tagline is important because
  BKC advertises its iconic Whopper® as “100% beef” to highlight that those patties do not include
  fillers or preservatives. When BKC introduced the Impossible Whopper, using “100% Whopper,
  0% beef” to differentiate it from the traditional Whopper, Plaintiffs contend that BKC did not “put
  an asterisk next to ‘0% beef’ clarifying that [it] was only referencing the patty being put inside the
  burger.” Dkt. No. 32 (hereafter “Pl. Opp.”) at 12. In fact, BKC included exactly that disclaimer:
  “0% beef” refers to a “patty made from plants.” See Dkt. No. 19 ¶ 9. Other advertisements with
  the tagline stated explicitly that the Impossible patty is “cooked on the same broiler as our
  WHOPPER® [beef] patties,” and suggested that guests should “[l]et the restaurants know if you
  would like your Impossible™ patty prepared without using the broiler!” Id. ¶¶ 13-14. BKC said
  this on its official Twitter account, too, see id. ¶ 15, and in every major media interview its
  executives gave during the launch of this groundbreaking product. See Dkt. No. 25 (hereafter
  “Opening Br.” at 6-7). Plaintiffs claim to have “research[ed]” the Impossible Whopper before
  they decided to purchase it, FAC ¶ 59, including through “social media advertisements and word
  of mouth,” id. ¶ 34, yet claim ignorance of a fact that BKC stated literally everywhere it could:
  Absent a special request, Burger King would cook the patty on the regular flame broiler.
          This critical context defeats Plaintiffs’ claims in their entirety. As for Plaintiffs’ class
  claims, their brief included only a rote recitation that it is too soon for the Court to consider whether
  they ever will be able to satisfy Rule 23. It is not. Even in the cases Plaintiffs themselves cited,
  courts refused to certify claims based on advertising alone, where learning what each class member
  saw and considered would have required individual inquiries. Here, not only have Plaintiffs
  focused on advertising that not all purchasers saw, but they are complaining about a “promise”
  BKC’s advertisements never made—a separate cooking method—on a subject that is material only
  to a small fraction of vegan or vegetarian purchasers. No court of which BKC is aware has certified
  such a claim. Under whatever standard this Court may choose to apply to a pleading-stage attack
  on Plaintiffs’ class claims, it is clear, here and now, that those class claims necessarily must fail.
          III.    ARGUMENT
  A.      Plaintiffs Have No Claim For Breach of Contract.
          Plaintiffs appear to agree with, and the case they cited confirms, “the general rule that an
  advertisement does not constitute an offer” to form a contract. Kearney v. Equilon Enters., LLC,
  65 F. Supp. 3d 1033, 1037 (D. Or. 2014). To be a contract, an advertisement must contain a “clear,



                                                     2
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 3 of 12



  definite, and explicit” promise that “le[ft] nothing open for negotiation.” Id. at 1038. Plaintiffs
  did not dispute that the existence of a contract is a question of law that the Court may decide on a
  motion to dismiss. See Opening Br. at 9. Far from meeting their burden, however, Plaintiffs’ brief
  demonstrated that they cannot even state clearly what the “definite promise” was that BKC
  supposedly failed to deliver. Their contract claims fail regardless of which state’s laws apply.1
         Plaintiffs’ complaint ripped “100% Whopper, 0% beef” from its context, neither submitting
  nor describing any ads in full. As stressed in Fink v. Time Warner Cable, 714 F.3d 739, 742 (2d
  Cir. 2013), “in determining whether a reasonable consumer would have been misled by a particular
  advertisement, context is crucial.” Yet not only did Plaintiffs allege no context, they have not even
  stated clearly what they believe they were contractually “promised.” In some places (i.e., Pl. Opp.
  at 5, 10), Plaintiffs contend that the “contract” was only for a “separate cooking surface” for the
  Impossible patty. Elsewhere, Plaintiffs contend that BKC promised “that its Impossible Whopper
  would be prepared and cooked in a manner that the end product was ‘0% beef.’” Id. at 12
  (emphasis added). See also id. at 2 (Impossible Whopper must be “prepared separately” and
  “completely meat-free”). Plaintiffs acknowledge that Burger King restaurants are “best know[n]
  for [their] ‘Whopper’ burgers made with beef.” Id. at 2. Yet Plaintiffs say they expected such
  methodical separation inside the restaurant that if so much as a molecule of beef or chicken came
  into contact with an Impossible patty at any point before a guest took possession of it, BKC
  breached a “contract.” There is, however, simply no reasonable way to construe “100% Whopper,
  0% beef”—even if the Court ignores all context for the statement, as it should not—as a “clear,
  definite, and explicit” promise of laboratory-quality separation of proteins.
         Plaintiffs’ FAC and brief also fall short in their descriptions of how BKC supposedly
  breached this non-existent “contract.” Plaintiffs had it within their power to test an Impossible
  Whopper and allege the extent (if any) to which the use of the same flame broiler resulted in the


  1
    BKC demonstrated in its Opening Brief (at 8-9) that Florida choice of law rules require applying
  the contract laws of the state where each Plaintiff purchased an Impossible Whopper. Plaintiffs’
  brief (at 7) asserts baldly that they “are attempting to apply Florida contract law to [all of] their
  claims,” but they provided no legal argument or authority as to why the Court should do so. The
  need to apply the laws of multiple states further demonstrates why Plaintiffs’ class claims must
  fail. See, e.g., Langan v. Johnson & Johnson Cons. Cos., 897 F.3d 88, 97-98 (2d Cir. 2018)
  (“district courts themselves must undertake a considered analysis of the differences in state laws”
  before certifying classes); Smith v. U.S. Bank, N.A., No. 1:16-cv-21146-UU, 2017 WL 698530, at
  *12 (S.D. Fla. Feb. 22, 2017) (denying class certification due to, among other things, “substantial
  differences between different states’ laws concerning breach of contract claims”).


                                                   3
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 4 of 12



  Impossible patty picking up minute traces of beef. See, e.g., Bautista v. CytoSport, Inc., 223 F.
  Supp. 3d 182, 191 (S.D.N.Y. 2016) (dismissing deceptive advertising claim where plaintiff failed
  to plead that “slack fill” in product was nonfunctional, even though he could have consulted experts
  or compared similar products).        Instead, Plaintiffs appear to rely on pure speculation that
  “Impossible patties are contaminated.” Pl. Opp. at 3, 4 5, 9. Are they complaining about ten parts
  of beef per billion? One? Their complaint and brief do not say, but without these specifics, they
  cannot assert how BKC supposedly breached a “clear, definite, and explicit” promise.2
            Plaintiffs’ brief relied extensively on Kearney, but that case is highly distinguishable.3
  The defendant in Kearney, 65 F. Supp. 3d at 1035, displayed signage at certain service stations
  that stated “Buy 10 gallons of fuel, get a voucher for a free lift ticket.” The actual voucher,
  however, “was a ‘two for one’ coupon that allowed the individual to obtain a free lift ticket only
  after purchasing a lift ticket at full price at a participating ski resort,” and which also had other
  restrictions. Id. Because the signage offered a “clear, definite, and explicit” promise of a “free lift
  ticket” that “le[ft] nothing open for negotiation,” id. at 1038, and “Plaintiffs accepted the offer
  through performance by purchasing ten gallons of fuel,” id. at 1039, the court denied dismissal of
  the plaintiff’s contract claims. Notably, however, the court dismissed the same plaintiff’s fraud-
  based claims for several reasons, including differences among putative class members regarding
  who knew what about the promotion’s actual terms. See id. at 1045-46.
          Plaintiffs cannot compare their case to Kearney. They cannot portray the “100% Whopper,
  0% beef” tagline as containing a “clear, definite, and explicit” promise of a totally separate
  preparation. They certainly cannot do so without quoting an entire advertisement and explaining

  2
    As a substitute for actual evidence, Plaintiffs allege that Plaintiffs McGee and Cuthrell became
  ill and posit that this may have happened because they ingested meat while eating an Impossible
  Whopper. See Pl. Opp. at 6. This mischaracterizes the FAC. Mr. McGee alleges this about the
  second Impossible Whopper he ordered and consumed, not his first (FAC ¶ 61). Ms. Cuthrell
  pleads that she became ill “within a few hours of eating the Impossible Whopper” (id. ¶ 65), not
  “shortly after,” as Plaintiffs’ brief (at 6) contends. Neither Plaintiff pleads any real basis to tie his
  or her alleged illness to Plaintiffs’ claims in this case.
  3
    The only other case upon which Plaintiffs rely, Schultz v. American Airlines, Inc., No. 18-80633-
  CIV, 2019 WL 3000448 (S.D. Fla. July 10, 2019), was not an advertising case. The airline’s
  website briefly quoted a $197 fare for a particular ticket, but by the time the plaintiff “clicked on
  the corresponding link to pay,” her price was $297. Id. at *1. The court believed that “Schultz’s
  contention that she reasonably believed the [$197 display] was intended as an offer appears
  unreasonable as a matter of law,” but because discovery had proceeded while the defendant’s
  dismissal motion was sub judice, and the defendant was poised to seek summary judgment, the
  court elected to rule after hearing more, for example, about whether “Schultz’s chosen seat could
  be reserved or otherwise held before she clicked ‘pay now.’” Id. at *5


                                                     4
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 5 of 12



  how, if the advertisement contained “patty made from plants” disclaimers, mentioned use of the
  grill, and expressly invited guests to request an alternate cooking method, they could have
  construed it as containing an explicit promise for separate cooking without a special request.
  B.      Plaintiffs Have No Claims For Breach of State Consumer Fraud Laws.
          Plaintiffs’ road to a consumer fraud claim is even rougher. The parties agree that Plaintiffs
  must satisfy Rule 9(b) and that the state laws at issue all require Plaintiffs to satisfy the “reasonable
  consumer” test. Pl. Opp. at 11. Pleading “reasonable consumer” claims, as held in Ebner, 838
  F.3d at 965, “requires more than a mere possibility” that an ad “might conceivably be
  misunderstood by some few consumers viewing it in an unreasonable manner,” but instead
  “requires a probability that a significant portion of the general consuming public or of targeted
  consumers, acting reasonably in the circumstances, could be misled.” The recent Chen v. Dunkin’
  Brands, Inc., 954 F.3d 492, 501 (2d Cir. 2020), highlighted that “context is crucial” in “reasonable
  consumer” claims, and upheld the dismissal of claims regarding advertised “Angus Beef” in
  sandwiches because the plaintiff’s claimed expectation was unreasonable. Those advertisements’
  full context included showing the product on the defendant’s grill, just as BKC’s ads do. To the
  extent Plaintiffs claim to have reached a “plausible misunderstanding” of what “100% Whopper,
  0% beef” meant in advertisements, that was rejected as an alternative path to “reasonable
  consumer” liability in Becerra v. Dr. Pepper/Seven Up, Inc., 945 F.3d 1225 (9th Cir. 2019).
          Courts considering food-based claims also have been clear to distinguish between alleged
  misrepresentation of ingredients and the alleged presence of residual traces. See, e.g., Parks v.
  Ainsworth Pet Nutrition, LLC, No. 18 Civ. 6936, 2020 WL 832863, at *2 (S.D.N.Y. Feb. 20, 2020)
  (“negligible” trace of a non-ingredient “is not materially misleading to a reasonable consumer”);
  Yu v. Dr. Pepper Snapple Grp., Inc., No. 18-cv-6664-BLF, 2019 WL 2515919, at *3 (N.D. Cal.
  June 18, 2019) (objective reasonable consumer would not expect “all natural . . . to mean the utter
  absence of residual pesticides”); Axon v. Citrus World, Inc., No. 18-cv-4162 (ARR)(RML), 2019
  WL 8223527 (E.D.N.Y. Jan. 14, 2019) (same). Courts also reject false advertising charges that
  are based on a strained reading of an advertiser’s claim. In Gallagher v. Chipotle Mexican Grill,
  Inc., No. 15-cv-3952-HSG, 2016 WL 454083 (C.D. Cal. Feb. 5, 2016), for example, Chipotle
  advertised its products as GMO-free. The plaintiff accused it of fraud not because it used any
  genetically modified products but because some of the animals whose meat Chipotle served may
  have consumed GMO feeds. The Court dismissed those claims as unreasonable. See also, e.g.,



                                                     5
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 6 of 12



  Pelayo v. Nestle USA, Inc., 989 F. Supp. 2d 973, 978 (C.D. Cal. 2013) (“[T]he reasonable
  consumer is aware that Buitoni Pastas are not springing fully formed from Ravioli trees and
  Tortellini bushes,” and are not truly “natural”). Plaintiffs’ reading of “100% Whopper, 0% beef,”
  with respect to a patty served in a restaurant famous for beef hamburgers, is equally untenable.
         Plaintiffs’ FAC does not claim that BKC “targeted” vegetarians or vegans in its ads for the
  Impossible Whopper. The FAC withdrew Plaintiffs’ prior (false) claims that BKC advertised the
  mayonnaise-containing Impossible Whopper as “vegan.” They are, instead, pleading their case
  from the provincial perspectives of their strict personal dietary requirements, without even
  attempting to show that the cooking method for the Impossible Whopper was material to “a
  significant portion of the general consuming public.” Their claims that BKC misled them into
  believing that Impossible patties would be cooked entirely separately and served without the
  slightest speck of beef or chicken having touched them thus fail the “reasonable consumer” test.
         Because Plaintiffs cannot square their claims with the actual legal standard as applied in
  Ebner and the other recent cases referenced above, their brief effectively pretended that the
  standard is more lax. In the case they call “directly on point,” Stoltz v. Fage Dairy Processing
  Indus., S.A., No. 14-cv-3826, 2015 WL 5579872 (E.D.N.Y. Sept. 22, 2015), the name of the yogurt
  products at issue was literally “Total 0%,” and the packages displayed that name prominently “on
  the top and front labels . . . without providing any context as to what the ‘0% refers to.” Id. at *4.4
  The claimant alleged that reasonable consumers may have understood “0%” to mean that the
  products lacked sugar or other “unhealthy” qualities, while the defendant portrayed “0%”
  (divorced from “Total”) as referring only to the product’s fat content. The court held that the
  claimant’s reading was not “patently implausible” and, on that basis, denied dismissal. Id. at *20.
  “Not patently implausible,” however, is the wrong standard. The correct standard, as set forth later
  in Ebner, is probability that a significant portion of the general public would be misled.
         Importantly, too, Plaintiffs rely exclusively on cases where allegedly false statements—
  mostly health-related claims—were featured on the product packaging itself, not just in
  advertising. BKC never made, and Plaintiffs do not claim it made, the “100% Whopper, 0% Beef”


  4
    The Stoltz case was a classic stick-up and the plaintiff promptly dropped it, presumably in
  exchange for an individual settlement, shortly after defeating the motion to dismiss. See No. 14-
  cv-3826 (E.D.N.Y.), Dkt. No. 55 (voluntary dismissal on Dec. 9, 2016). So, too, did the plaintiff
  in Atik, whose case was heard by the same judge, shortly after surviving dismissal. See No. 15-
  cv-5405 (E.D.N.Y.), Dkt. No. 68 (voluntary dismissal on Dec. 19, 2017).


                                                    6
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 7 of 12



  statement on the Impossible Whopper wrapper or other packaging. In Albert v. Blue Diamond
  Growers, 151 F. Supp. 3d 412, 415 (S.D.N.Y. 2015), packages falsely described almond milk
  products as being “certified by the American Heart Association” when they were not. Johnson v.
  General Mills, Inc., 275 F.R.D. 282 (C.D. Cal. 2011), also contained a false health claim on
  product packaging that the yogurt at issue promoted digestive health in a way that other yogurts
  did not. In Marty v. Anheuser-Busch Cos., LLC, 43 F. Supp. 3d 1333 (S.D. Fla. 2014), after the
  defendant moved production of “Beck’s” beer from Germany to Missouri, it continued to describe
  the beer on its packaging as “Brewed Under the German Purity Law of 1516.” Id. at 1340. That
  claim was false, and the court held it could deceive reasonable consumers, both because the U.S.-
  brewed beer was not subject to any German law and because the German law in question “allows
  only the inclusion of barley, hops, and water in beer, [while] Beck’s contains yeast and other
  ingredients and additives.” Id. at 1342.5 None of those claims is analogous to “100% Whopper,
  0% beef,” which even Plaintiffs do not claim was an attempt to differentiate the Impossible
  Whopper from other plant-based alternatives available at quick-service restaurants.
           Two other cases Plaintiffs relied upon—Williams v. Gerber Prods. Co., 552 F.3d 934,
  938 (9th Cir. 2008), and Atik v. Welch Foods, Inc., No. 15-cv-5405, 2016 WL 11480151 (S.D. Fla.
  Jan. 20, 2015)—involved “fruit snacks” sold in packages illustrated with pictures of fruits that the
  products did not actually contain and descriptions that the snacks were “healthy” despite being
  mostly sugar. In Atik, 2016 WL 11480151, at *2, *11, where fruit snack packaging stated that the
  snacks contained “the highest quality fruit proudly grown on family farms,” and was “wholesome,”
  when their fruit content mostly came from apple and grape juice, the court held it not to “be
  unreasonable as a matter of law for an ordinary consumer to believe that” the fruit snacks would
  “bring about the health benefits” of the depicted fruit. The Atik court followed Williams, which
  denied dismissal of a fruit snack claim for analogous reasons.6


  5
    Plaintiffs also rely on Marty to avoid dismissal of their claim for unjust enrichment. See Pl. Opp.
  at 17-18. The parties appear to agree that the fate of Plaintiffs’ unjust enrichment claim is tied to
  their other claims. See Pl. Opp. at 18 n.5. If the Court dismisses both Plaintiffs’ breach of contract
  and consumer fraud claims, as it should, their unjust enrichment claim has no independent
  substance and must be dismissed, too.
  6
    The other cases upon which Plaintiffs relied involved “all natural” claims on product labels. See
  Bolhke v. Shearer’s Foods, LLC, No. 9:14-CV-80727, 2015 WL 249418 (S.D. Fla. Jan. 20, 2015)
  (rice crisps falsely advertised as containing “No Artificial Ingredients”); Garcia v. Kashi Co., 43
  F. Supp. 3d 1359 (S.D. Fla. 2014) (various products described as “ALL NATURAL” that
  contained genetically modified ingredients).


                                                    7
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 8 of 12



         BKC never used the words “0% beef” without “100% Whopper.” Ads using this tagline
  included the disclaimer “patty made from plants,” a statement that the patty would be broiled on
  the same surface as meat absent a customer request, or both. A reasonable consumer viewing
  BKC’s ads could not have believed that BKC was promising to deliver an Impossible patty that
  never touched the same surface as beef or chicken at any point during preparation or cooking. The
  Court should dismiss Plaintiffs’ consumer fraud and unjust enrichment claims.
  C.     Plaintiffs’ Claims Are Too Individualized to Support Class Certification
         The Court should dismiss Plaintiffs’ FAC entirely, but if it does not, it should rule that
  Plaintiffs may not assert surviving claims on behalf of a class. BKC made clear in its motion (Dkt.
  No. 25, at 18-19) its recognition that pleading-stage rejection of class claims is a “rare” remedy
  reserved for cases “where the complaint itself demonstrates that the requirements for maintaining
  a class action cannot be met.” This is such a case. Plaintiffs’ brief (at 18-19) argues that the
  method by which BKC cooks the Impossible patty is material to all purchasers, but they allege no
  support for this, and all seven Plaintiffs are self-described vegetarians or vegans who followed
  unique and different personal diets. Plaintiffs do not posit the existence of even a single non-
  vegetarian or non-vegan who would have refrained from purchasing an Impossible Whopper had
  he or she known it would be cooked on the same flame broiler used for beef and chicken. Nor do
  Plaintiffs allege that only vegetarians or vegans purchased the Impossible Whopper.
         Just as importantly, Plaintiffs’ brief totally ignored all of the ways that BKC disclosed use
  of the flame broiler to cook the Impossible patty and offered guests the option of requesting an
  alternative. The ads at issue said this, and BKC repeated the same statements in journalistic and
  social media, over and over again. BKC’s brief did not cite to “random news articles and television
  segments” (Pl. Opp. at 1); it cited numerous major media reports. These reports were easy to find,
  and Plaintiffs claim to have conducted “research” before deciding to try the Impossible Whopper.
  Plaintiffs, therefore, cannot attempt to argue that all vegans and vegetarians arrived at the Burger
  King counter or drive-through without knowing this fact. Customers who ordered inside the
  restaurant, moreover, could see the cooking method with their own eyes. There is no way to
  differentiate who saw what, before or during the purchase process, without individual inquiries.
         Indeed—and this single fact alone suffices to preclude class certification—Plaintiffs’
  proposed class of “all persons” who purchased the Impossible Whopper (see FAC ¶ 75) includes
  people who requested and received a separate cooking process for that Impossible Whopper, as



                                                   8
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 9 of 12



  BKC’s advertisements and media statements told them they could do. Those guests, along with
  guests who knew they could have requested an alternate cooking method but elected not to do so,
  unquestionably have no claim here. Plaintiffs, however, do not and cannot propose a method to
  identify and exclude either group without individual inquiries. Their brief also ignored Little v. T-
  Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012), and Karhu v. Vital Pharm., Inc., 621 F.
  App’x 945, 946 (11th Cir. 2015), both of which precluded certification where class members with
  potential claims vs. those without could not be identified in an administratively feasible way.
         Plaintiffs’ brief contended that it is too soon for the Court to address Rule 23 issues, and
  they cited a few cases in which courts ultimately certified consumer fraud classes. Plaintiffs,
  however, did not even try to distinguish the numerous cases BKC cited in its opening brief (at 18)
  where judges in Florida and elsewhere denied class certification at the pleading stage based on the
  individualized nature of those plaintiffs’ claims. As for the cases in which courts certified
  consumer claims, these cases actually demonstrate why Plaintiffs themselves can never hope to
  satisfy Rule 23(b)(3)’s requirement that common questions must predominate.
         In Johnson v. General Mills, Inc., 275 F.R.D. 282, 288 (C.D. Cal. 2011), claimants alleged
  that the packaging for “YoPlus” yogurt products touted the products as “promot[ing] digestive
  health in a way that ordinary yogurt does not.” The defendant did not attempt a motion to dismiss.
  The district court certified a class and, after the Supreme Court decided Wal-Mart Stores, Inc. v.
  Dukes, 564 U.S. 338 (2011), the defendant sought decertification. The district court kept the class
  certified because the digestive-health claims were so ubiquitous, and so material to the yogurt’s
  differential marketing, to cause an inference that reasonable purchasers were misled. See Johnson
  v. General Mills, Inc., 276 F.R.D. 519, 522 (C.D. Cal. 2011). Whether that court would have
  decided the case differently given more recent “reasonable consumer” precedent is unknowable,
  but there is no analog between the health messaging in Johnson and Plaintiffs’ case. Here, what
  made the Impossible Whopper different was its use of a plant-based patty rather than a “100%
  beef” patty. It was not a non-existent promise of a separate cooking method.
         In Goldemberg v. Johnson & Johnson Consumer Cos., 317 F.R.D. 374 (S.D.N.Y. 2016),
  the plaintiffs attempted to certify classes based on (1) a potentially misleading trademark that
  appeared only on some product packages, and (2) an advertising campaign that pertained to a larger
  set of products. The court, however, refused to certify claims about the defendant’s advertising
  because not “all members of the class saw the same advertisements . . . and not all the



                                                   9
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 10 of 12



   advertisements contained the alleged misrepresentations, the[] questions of individual members’
   exposure to the allegedly deceptive advertising would predominate on those claims.” Id. at 389.
   The court only certified “specific labeling and packaging claims” on products packaged with an
   “Active Naturals” trademark.      Id. at 389-90.      The case thus supports BKC’s position, not
   Plaintiffs’. No packaging claims are at issue here, and Plaintiffs do not and cannot claim even that
   all BKC ads for the Impossible Whopper used the “100% Whopper, 0% beef” tagline.
          The same is true of In re ConAgra Foods, Inc., 90 F. Supp. 3d 919 (C.D. Cal. 2015). That
   court believed it could certify state law consumer fraud claims only to the extent that ConAgra’s
   “‘100% Natural’ claim was both common to all members of the class and material, i.e.., that it led
   [all] class members to purchase the Wesson Oils believing they contained no GMOs.” Id. at 995.
   The court distinguished Jones v. ConAgra Foods, Inc., No. C 12-1633 CRB, 2014 WL 2702726,
   at *16 (N.D. Cal. June 13, 2014), which denied class certification where “the 100% natural claim
   [was] material to some customers,” but not “necessarily material to reasonable consumers,” who
   might have “numerous reasons” to buy the products apart from that claim,” such that the plaintiffs
   had no hope of proving materiality and reliance through common proof. Here, too, Plaintiffs did
   not attempt to dispute that Impossible Whopper purchasers had many different reasons to try to
   the product—including a simple desire to try something different—or that BKC widely advised
   guests’ of their ability to request an alternate cooking method if they wanted it.
          Plaintiffs did not dispute, either, that it would be their burden to show causation and
   damages from “100% Whopper, 0% beef” advertisements through common proof.                     They
   disregarded their burden under Local Rule 23.1(b)(1)-(2) to allege in their FAC how they
   supposedly will be able to meet this burden. Their brief ignored the controlling Cordoba v.
   DirecTV, LLC, 924 F.3d 1259, 1264 (11th Cir. 2019), which precludes certification where “many
   [and] perhaps most members of the class” could not assert the same injury as the named plaintiff.
   No matter how Plaintiffs ultimately may attempt to define their class—whether as “all purchasers”
   of the Impossible Whopper or some subset that could be identified only through class member-by-
   class member mini-trials—common questions never can predominate.
          IV.     CONCLUSION
          For the reasons stated above, and in BKC’s opening brief, the Court should dismiss all of
   Plaintiffs’ claims pursuant to Rule 12(b)(6). In the alternative, the Court should hold, pursuant to




                                                    10
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 11 of 12



   Rules 23(c)(1)(A) and (d)(1)(D), that Plaintiffs cannot represent a class and that their class claims
   therefore should be struck from the FAC.



   Respectfully submitted,

   Dated: April 30, 2020
                                                         By: /s/ Jeffrey S. Jacobson
                                                           Jeffrey S. Jacobson (pro hac vice)
                                                           FAEGRE DRINKER BIDDLE & REATH LLP
                                                           1177 Avenue of the Americas
                                                           New York, NY 10036
                                                           Tel: (212) 248-3191
                                                           NY State Bar No. 2925097
                                                           jeffrey.jacobson@dbr.com
                                                         By: /s/ Michael D. Joblove
                                                           Michael D. Joblove
                                                           GENOVESE JOBLOVE & BATTISTA
                                                           100 SE 2nd Street, Suite 4400
                                                           Miami, Florida 33131
                                                           Tel: (305) 349-2300
                                                           mjoblove@gjb-law.com



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 30, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing documents
   is being served this day on all counsel of record or pro se parties identified on the attached Service
   List in the manner specified, either via transmission of Notices of Electronic Filing generated by
   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
   to receive electronically Notices of Filing.

                                                  /s/ Michael D. Joblove
                                                  Michael D. Joblove




                                                    11
Case 1:19-cv-24755-AHS Document 33 Entered on FLSD Docket 04/30/2020 Page 12 of 12




                                          SERVICE LIST
   David P. Healy, Esq.
   dhealy@davidhealylaw.com
   3522 Thomasville Road, Suite 301
   Tallahassee, Florida 32309
   Telephone:     (850) 222-5400
   Facsimile:     (850) 222-7339
   Attorney for Plaintiff

   Eugene Y. Turin, Esq.
   eturin@mcgpc.com
   McGuire Law, P.C.
   55 W. Wacker Dr., 9th Floor
   Chicago, Illinois 60601
   Telephone:      (312) 893-7002
   Attorney for Plaintiff
   Jeffrey S. Jacobson (admitted pro hac vice)
   Jeffrey.jacobson@dbr/com
   Drinker Biddle & Reath LLP
   1177 Avenue of the Americas
   New York, NY 10036
   Tel: (212)248-3191
   N.Y. State Bar No. 2925097

   Michael D. Joblove, Esq.
   mjoblove@gjb-law.com
   Aaron S. Blynn, Esq.
   ablynn@gjb-law.com
   100 S.E. Second Street
   Suite 4400
   Miami, Florida 33131
   Telephone:     (305) 349-2300
   Facsimile: (305) 428-8803
   Attorneys for Defendant Burger King Corporation




                                                 12
